        Case 1:14-cv-10101-LGS-SN Document 375 Filed 04/15/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
PHOENIX LIGHT SF LIMITED, et al.,                             :
                                             Plaintiffs,      :
                                                              :
                           -against-                          :   14 Civ. 10101 (LGS) (SN)
                                                              :
HSBC BANK USA, NATIONAL                                       :
ASSOCIATION,                                                  :
                                             Defendant. :
                                                              :
------------------------------------------------------------- X
NATIONAL CREDIT UNION                                         :
ADMINISTRATION BOARD, et al.,                                 :
                                             Plaintiffs,      :
                                                              :
                           -against-                          :   15 Civ. 2144 (LGS) (SN)
                                                              :
HSBC BANK USA, NATIONAL                                       :
ASSOCIATION,                                                  :
                                             Defendant. :
                                                              :
------------------------------------------------------------- X

                                                        ORDER

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, these cases were referred to Magistrate Judge Sarah Netburn for general pre-

trial supervision. 14 Civ. 10101 Dkt. No. 347; 15 Civ. 2144, Dkt. No. 366.

        WHEREAS, on September 7, 2018, Judge Netburn issued a Scheduling Order and Civil

Case Management Plan, pursuant to which the parties’ shall file any motions for summary

judgment and motions to exclude an expert under Rule 702 or Daubert by June 7, 2021;

oppositions to any such motions by August 7, 2021; and replies by September 7, 2021. 14 Civ.

10101, Dkt. No. 338; 15 Civ. 2144, Dkt. No. 350.

        WHEREAS, on April 13, 2021, Plaintiffs in National Credit Union Administration Board,

et al. v. HSBC Bank USA, National Association filed a letter addressed to Judge Netburn and
       Case 1:14-cv-10101-LGS-SN Document 375 Filed 04/15/21 Page 2 of 2


requesting (1) a revised briefing schedule for the parties’ cross-motions for summary judgment

and motions to exclude experts; (2) permission for the parties to serve briefs on each other and

then file all briefing along with any joint motion to seal, upon the completion of briefing; (3)

guidance as to related page limits; and (4) “guidance regarding which Judge should receive the

upcoming motions for summary judgment and exclusion of experts.” 15 Civ. 2144, Dkt. No.

422.

       WHEREAS, on April 15, 2021, Defendants filed a responsive letter. 15 Civ. 2144, Dkt.

No. 423. It is hereby

       ORDERED that a pre-motion conference will occur on April 29, 2021, at 10:40 a.m., to

discuss the parties anticipated cross-motions for summary judgment and motions to exclude

experts. The conference will be telephonic and will occur on the following conference line: 888-

363-4749, access code: 55833333. The time of the conference is approximate, but the parties

shall be prepared to begin at the scheduled time.



Dated: April 15, 2021
       New York, New York




                                                    2
